DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kurihara et al. (US 2021/0001315).
Regarding claims 1-2, 4-5, and 7-9, Kurihara et al. discloses an exhaust gas purification device (10) comprising: a substrate (11) including: an upstream end through which an exhaust gas is introduced into the device; a downstream end through which the exhaust gas is discharged from the device (Fig. 2); and a porous partition wall (23) defining a plurality of cells (21, 22) extending between the upstream end and the downstream end; a first catalyst layer (14); and a second catalyst layer (15), wherein the first catalyst layer (14) is disposed on a surface of the partition wall (23) in an upstream region including the upstream end of the substrate, wherein the second catalyst layer (15) is disposed inside the partition wall (23) in a downstream region including the downstream end of the substrate (11), wherein the first catalyst layer (14) contains a first metal catalyst (14) and alumina-zirconia composite oxide (para 0080, 0100-0104), and wherein the second catalyst layer (15) contains a second metal catalyst (0042); wherein the first metal catalyst (15) is supported on the alumina-zirconia composite oxide (para 0080, 0091-0104); wherein the first catalyst layer (14) optionally further contains first cerium-containing oxide (0062), wherein the second catalyst layer (15) further contains second cerium-containing oxide (0062-0064); wherein the second cerium-containing oxide is ceria-zirconia composite oxide (para 0062-0064); wherein the second metal catalyst is supported on the second cerium-containing oxide (para 0042 and 0062-0064); wherein the first metal catalyst is at least one selected from the group consisting of Pt, Pd, and Rh (para 0042); wherein the second metal catalyst is Rh (para 0042); wherein the plurality of cells (21, 22) include: an inlet cell (21) opening at the upstream end and sealed at the downstream end; and an outlet cell (22) adjacent to the inlet cell with the partition wall (23) interposed between the inlet cell (21) and the outlet cell (22), the outlet cell sealed at the upstream end and opening at the downstream end (Fig. 3). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (US 2021/0001315).
Regarding claim 3, Kurihara et al. essentially discloses the features of the claimed invention and Kurihara et al. discloses that first catalyst layer (14) has the CeO2 in the amount of 10-45 mass % (para 0065) and the second catalyst layer (15) has the CeO2 in the amount of 3-30 mass% (para 0068).  Therefore, the range amount of cerium in the first catalyst layer overlapped the range amount of cerium in the second catalyst layer and thus, depending on the design requirement for a particular application, it would have been obvious in view of Kurihara et al. to one having ordinary skill in the art to modify the exhaust purification device of Kurihara et al. with the first catalyst layer (14) has a cerium content per unit volume of the substrate in the upstream region smaller or larger than a cerium content of the second catalyst layer per unit volume of the substrate in the downstream region depending on the end use of a particular application or at most thru routine optimization. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (US 2021/0001315) in view of Hoshino et al. (US 2019/0193057).
Regarding claim 6, Kurihara et al. essentially discloses the features of the claimed invention except  the exhaust gas purification device is disposed downstream of a start-up converter in a flow direction of the exhaust gas.
Hoshino et al. teaches that it is conventional to provide a start-up converter (1) upstream of a catalyzed particulate filter (9, 100) including a base material (10)(Figs. 1-3) (para 0023-0058). Such configuration provides an exhaust system with a start-up catalyst that  facilitates in treating harmful components such as CO, HC, and NOx in the upstream and catalyzed particulate filter (9, 100) to collect particulate matter in the downstream side.
Thus, it would have been obvious in view of Hoshino et al. to one having ordinary skill in the art to modify the device of Kurihara et al. with a start-up converter as taught by Hoshino et al. in order to gain the above benefit.
 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774